Per Curiam.

In this appropriation ease involving improved farm property, there was no proof of market value and hence no legal basis for the award. The claimant’s expert proceeded, as did the State’s, to testify to the market value of the land, as though it were unimproved, to which he added the reproduction costs, less depreciation, of the buildings, treating the sum of these items as the value of the property. (See Matter of Huie [Fletcher], 2 N Y 2d 168, 173.) As in Guthmuller v. State of New York (23 A D 2d 597), where the same situation obtained, a new trial is necessary, in the interests of justice. Judgment reversed, on the law and the facts and in the interests of justice, without costs, and a new trial ordered. Gibson, P. J„ Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.